                                                 Case 4:19-cv-02283-HSG Document 19 Filed 07/17/19 Page 1 of 4



                                           1   ERIC BALL (CSB No. 241327)
                                               eball@fenwick.com
                                           2   FENWICK & WEST LLP
                                               801 California Street
                                           3   Mountain View, CA 94041
                                               Telephone:     650.988.8500
                                           4   Facsimile:     650.938.5200

                                           5   Attorneys for Plaintiff
                                               GOOD JOB GAMES BILISM YAZILIM VE
                                           6   PAZARLAMA A.S. d/b/a/ GOOD JOB GAMES

                                           7

                                           8
                                                                       UNITED STATES DISTRICT COURT
                                           9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                          10
                                                                             OAKLAND DIVISION
                                          11

                                          12   GOOD JOB GAMES BILISM YAZILIM VE      Case No.: 4:19-CV-02283-HSG
F ENWICK & W EST LLP




                                               PAZARLAMA A.S. d/b/a/ GOOD JOB GAMES,
                       ATTORNEYS AT LAW




                                          13                                         PLAINTIFF GOOD JOB GAMES’
                                                           Plaintiff,                NOTICE OF VOLUNTARY DISMISSAL
                                          14                                         WITH PREJUDICE
                                                    v.
                                          15                                         Judge: Hon. Haywood S. Gilliam, Jr.
                                               VIREDE LLC,
                                          16                                         Complaint Filed: April 26, 2019
                                                           Defendant.
                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                               NOTICE OF DISMISSAL                  1                 Case No.: 4:19-CV-02283-HSG
                                                 Case 4:19-cv-02283-HSG Document 19 Filed 07/17/19 Page 2 of 4



                                           1          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

                                           2   41(a)(1)(A)(i), Plaintiff Good Job Games Bilism Yazilim ve Pazarlama A.S. hereby voluntarily

                                           3   dismisses the above-captioned action in its entirety with prejudice. This notice of dismissal is

                                           4   being filed with the Court before service by Defendant Virede LLC of either an answer or motion

                                           5   for summary judgment. Each party shall bear its own attorneys’ fees and costs.

                                           6    Dated: July 17, 2019                           Respectfully submitted,
                                           7

                                           8                                                   By: /s/ Eric Ball
                                                                                                   Eric Ball
                                           9                                                       FENWICK & WEST LLP
                                                                                                   801 California Street
                                          10                                                       Mountain View, CA 94041
                                                                                                   Tel.: (650) 988-8500
                                          11                                                       Fax.: (650) 938-5200
                                          12                                                   Attorneys for Plaintiff
F ENWICK & W EST LLP




                                                                                               Good Job Games Bilism Yazilim ve Pazarlama
                       ATTORNEYS AT LAW




                                          13                                                   A.S.
                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                                NOTICE OF DISMISSAL                             2                     Case No.: 4:19-CV-02283-HSG
                                                 Case 4:19-cv-02283-HSG Document 19 Filed 07/17/19 Page 3 of 4



                                           1   ERIC BALL (CSB No. 241327)
                                               eball@fenwick.com
                                           2   FENWICK & WEST LLP
                                               801 California Street
                                           3   Mountain View, CA 94041
                                               Telephone:     650.988.8500
                                           4   Facsimile:     650.938.5200

                                           5   Attorneys for Plaintiff
                                               GOOD JOB GAMES BILISM YAZILIM VE
                                           6   PAZARLAMA A.S. d/b/a/ GOOD JOB GAMES

                                           7

                                           8
                                                                       UNITED STATES DISTRICT COURT
                                           9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                          10
                                                                             OAKLAND DIVISION
                                          11
                                               GOOD JOB GAMES BILISM YAZILIM VE      Case No.: 4:19-CV-02283-HSG
                                          12   PAZARLAMA A.S. d/b/a/ GOOD JOB GAMES,
F ENWICK & W EST LLP




                                                                                     [PROPOSED] ORDER DISMISSING
                       ATTORNEYS AT LAW




                                          13               Plaintiff,                COMPLAINT
                                          14         v.                                Judge: Hon. Haywood S. Gilliam, Jr.
                                          15   VIREDE LLC,                             Complaint Filed: April 26, 2019
                                          16                  Defendant.
                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                               [PROPOSED] ORDER DISMISSING COMPLAINT   1                Case No.: 4:19-CV-02283-HSG
                                                 Case 4:19-cv-02283-HSG Document 19 Filed 07/17/19 Page 4 of 4



                                           1                                          [PROPOSED] ORDER

                                           2          1.        The claims alleged by Good Job Games Bilism Yazilim ve Pazarlama A.S. in their

                                           3   Complaint filed on April 26, 2019 (Dkt. 1) in this action entitled Good Job Games Bilism Yazilim

                                           4   ve Pazarlama A.S. v. Virede LLC, Case No. 4:19-CV-02283-HSG, are hereby dismissed with

                                           5   prejudice; and

                                           6          2.        Each party shall bear its own costs and fees, including attorneys’ fees, in

                                           7   connection with this action.

                                           8   IT IS SO ORDERED.

                                           9
                                                Dated:___________, 2019
                                          10

                                          11
                                                                                                          Hon. Haywood S. Gilliam, Jr.
                                          12                                                               United States District Judge
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                                [PROPOSED] ORDER DISMISSING COMPLAINT                 2                  Case No.: 4:19-CV-02283-HSG
